DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 11/23/2020 has been entered. Claims 29, 49, 51, 53, and 55 have been amended, claim 48 is cancelled, and claims 59-60 have been added. Claims 29-47 are withdrawn.	
	Accordingly, claims 29-47 and 49-60 are pending with 49-60 under examination.

	The applicant’s amendment of the specification and claim 49 render the previous Objections moot, which are hereby withdrawn.
	With regard to the previous rejection under § 112(b), the applicant’s amendment of claims 51 and 55 addressing the indefiniteness caused by broad limitations followed by narrow limitations is accepted. The previous § 112(b) rejection of claims 51 and 53 is moot and is hereby withdrawn.
	With regard to the applicant's amendment of independent claim 49 of changing the “producing a hot strip…” limitation to a conditional statement (“when the pre-strip…”), support for which can be found in paragraph [0044] of the applicant’s specification, the previous § 112(d) rejection of claims 51 and is moot and is hereby withdrawn.
	However, a new § 112(b) rejection has been presented in view of the amendment.
Election/Restrictions
Group II, claims 49-58 in the reply filed on 11/23/2020 is acknowledged.
Claims 29-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 49 recites the claim limitation “smelting a steel melt having high cold deformability, TRIP and/or TWIP properties, a partially or completely austenitic microstructure with at least 5% residual austenite”. The limitation is indefinite because a steel melt cannot have a “high cold deformability”, because a steel which has been melted is extremely hot, and a steel which is in a molten state cannot have an austenitic microstructure because it would be in a liquid phase, and steel microstructures such as austenite are characterized by being in a solid phase. In the interest of compact prosecution, the above limitation will be interpreted as being applied to the “pipe” as recited in the preamble of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 49-50, 52, and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (US20070163679A1; of record) in view of Gomez et al. (US 20100294401 A1; of record).
	Regarding claims 49-50 and 55-57:
	Fujisawa discloses a steel comprising the following contents, which overlap with the claimed ranges:
Element (wt %)
Instant claim 49
Fujisawa
Claims 3, 8, 9, 10, [0083-0084], [0101],[0103],[0105]
Fe
Balance
Balance
Cr
7-20
15-35
Mn
2-9
0-12
Ni
0-9
0-3
C
0.005-0.4
0-0.2
N
0.002-0.3
0.05-0.6
Instant claim 50:
Al
0-3
0-0.1
Si
0-2
0-4
Mo
0.01-3
0-4
Cu
0.005-4
0-4
V
0-2
0-0.5
Nb
0-2
0-2
Ti
0-2
0-0.1
Sb
0-0.5
0
B
0-0.5
0-0.01
Co
0-5
0
W
0-3
0
Zr
0-2
0
Ca
0-0.1
0-0.01

0-0.6
0-0.1
S
0-0.2
0-0.03


The steel has an austenite content of 10-85% [0031], which overlaps with the claimed amount of at least 5%.	
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Fujisawa further teaches preparing a steel ingot by smelting the steel [0113];
Casting into slabs having 100-300 mm in thickness via a known casting method such as continuous casting, blooming, or the like, which meets the claimed “producing a slab by a horizontal or vertical slab…casting process” [0113];
Hot rolling into sheets having a desired thickness of 1.5-10 mm [0113], which meets the claimed “hot strip” having a thickness greater than or equal to 2 mm via hot rolling, and thickness of 1.5-15 mm (claim 55);
Depending on the uses, performing cold rolling the hot-rolled or the hot-rolled and annealed sheets [0115], which meets the claimed limitation of optionally cold rolling the hot strip.
With regard to the limitation of “moulding the hot strip or cold strip and welding it for form a pipe”, Fujisawa discusses that the technology relating to the austenitic-ferritic stainless steels according to the present invention is not limited to the steel sheets; for the case of application to, for example thick plates, shape steels, wires and rods, and pipes, there can be provided, adding to the excellent ductility and deep drawability, excellent punch stretchability, crevice corrosion resistance, corrosion resistance at welded part, and intergranular corrosion is suitable for hydraulic forming such as hydroforming [0047], which meets the claimed “internal high pressure forming”. Fujisawa teaches that the object of the present invention is to provide a steel with excellent corrosion resistance at the welded area [0022]; although Fujisawa does not explicitly teach performing a step of welding a pipe, one of ordinary skill in the art would recognize that based on Fujisawa’s teaching of the steel having good corrosion resistance properties at the weld area after welding, that a welding step to form a welded object, such as a pipe, would be obvious to perform. 
Therefore, although Fujisawa does not explicitly delineate a method of molding a hot strip and welding it to form a pipe, the entire disclosure of Fujisawa is directed to an austenitic-ferritic stainless steel with a substantially similar composition (see composition as discussed above), which is highly formable and is suitable for hydroforming [0047], hydroforming being a process which meets the broadest reasonable interpretation of “internal high pressure”, because hydroforming is a process that uses high water pressure to form objects. Fujisawa further teaches that applications of the present invention include pipes [0195], and that the welded area of a part made from Fujisawa’s austenitic-ferritic stainless steel has improved corrosion resistance and crevice corrosion resistance properties [0195]. Therefore, the ordinarily skilled artisan would find it obvious to not only form/mold a pipe using a hydroforming/”internal high pressure forming” process, but also performing welding to make the pipe, both of which are well-known and routine methods used in the art for making components from sheet/strip steel.

Gomez teaches a process of producing seamless steel pipes [Abstract], and performing low temperature tempering treatments, such as from 200-350°C [0033], which is within the claimed range of room temperature to 500°C (claim 49), and also overlaps with the claimed ranges of 40-300°C (claim 56) and 80-240°C (claim 57). 
Performing low temperature tempering in this temperature range allows for reaching high yield strengths and high impact properties simultaneously [0033],[0083]. Further, Gomez demonstrates the effects of tempering temperature parameters on hardness values (see [0026] and Fig. 8). Therefore, the ordinarily skilled artisan would find it obvious to choose a tempering temperature from about 25°C (which is approximately room temperature as claimed) to 350°C (see Fig. 8, which discloses tempering effects from temperatures ranging from 25-350°C) based on the desired mechanical properties of a steel pipe, such as hardness, yield strength, and impact properties.

With regard to the new claim limitation of the steel having a “high cold deformability, TRIP and/or TWIP properties”, (wherein “TRIP” and “TWIP” mean “transformation”/“twinning”-induced plasticity) this feature is prima facie expected to be present in the steel of Fujisawa in view of Gomez, in view of the overlapping composition (with particular attention to the Mn content; see paragraph [0010-0011] of the applicant’s specification), the overlapping microstructure, and the substantially similar process of making. Further, in view of Fujisawa’s steel being suitable for processes such as hydroforming [0047], 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tempering process of Gomez with the composition and method of Fujisawa, as doing so would result in a steel pipe with desired mechanical properties such as hardness, yield strength, and impact energy.
	Regarding claim 52:
	Fujisawa heating to 900-1500°C and then performing hot rolling [0113], which meets the claimed hot rolling starting temperature of 900-1200°C, and the temperature of the hot rolling is preferably controlled to a range from 700-1300°C, which meets the claimed “end rolling temperature of at least 650°C”.

Claims 51 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (US20070163679A1; of record) in view of Gomez et al. (US 20100294401 A1; of record), as applied to claim 49 above, and further in view of Spitzer et al. (US 20120093677 A1; of record).
Regarding claim 51:
claim 51)(1 to 20 mm in claim 59).
Spitzer teaches a method for producing a hot rolled strip by casting a steel melt in a horizontal strip casting facility into a roughed strip having a thickness of 6-20 mm [Abstract], which meets the claimed “horizontal strip casting” process of producing a pre-strip having a strip thickness of 1-30 mm (in claim 51) or 1-20 mm (in claim 59).
Spitzer further teaches that the proposed method has the advantage that the benefits of the known double-roller casting machine, like reduction of macro segregations, suppression of shrink marks, and prevention of the problem associated with casting powder, are retained, even when the ferritic steel has high Al contents [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Fujisawa in view of Gomez with the horizontal strip casting process of Spitzer, as doing so would advantageously result in a steel strip with reduced macro segregations and suppressed shrink marks.

Claims 53 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (US20070163679A1; of record) in view of Gomez et al. (US 20100294401 A1; of record), as applied to claim 49 above, and further in view of Yada et al. (US 4466842 A; of record).
Regarding claim 53:
	Fujisawa and Gomez are silent regarding the pre-strip being hot rolled with a maximum of 6 rolling passes (in claim 53), or 2-4 rolling passes (in claim 60).

	Thus Yada teaches the effects of the number of passes on the grain refinement of the steel (also see Table 2), and the ordinarily skilled artisan would find it obvious to choose the number of passes within 1-6 passes [Col. 13, lines 15-24] based on the desired grain refinement/grain size characteristics which also have an effect on the tensile properties such as tensile stress and elongation [Table 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujisawa in view of Gomez with the number of passes of Yada, as doing so would allow for improved grain size and grain refinement which would advantageously yield improved tensile properties.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (US20070163679A1; of record) in view of Gomez et al. (US 20100294401 A1; of record), as applied to claim 49 above, and further in view of Suzuki et al. (US 5820703 A; of record).
	Regarding claim 54:
	Fujisawa and Gomez are silent regarding unwinding the hot-rolled or cold-rolled strip from a coil and cutting the hot-rolled or cold-rolled strip into sheets.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujisawa with the coiling and cutting steps of Suzuki as doing so would allow for making a seamless pipe.

	Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (US20070163679A1; of record) in view of Gomez et al. (US 20100294401 A1; of record), as applied to claim 49 above, and further in view of Yano et al. (US 20110100965 A1; of record).
	Regarding claim 58:
	Although Fujisawa teaches welding [0167], Fujisawa and Gomez are silent regarding high frequency induction welding or laser welding.
	Yano teaches laser welding to produce steel pipes [Abstract],[0076] and further teaches that the status of laser welding can be accurately assessed during the manufacture of the laser welded steel pipes, can be used to modify the welding conditions, and can produce laser welded steel pipes at a high yield rate and in a stable manner [0077].
.
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
The applicant argues that Fujisawa is directed to austenitic-ferritic steels, and only makes one reference to the steel also being suitable for hydraulic forming (in paragraph [0047]), and that Fujisawa does not explicitly involve internal high pressure forming or the heating of an active medium to the required temperature of claim 49, while Gomez pertains to a completely different steel which is bainitic and for this reason alone differs fundamentally from the austenitic-ferritic steel in Fujisawa (see arguments: third paragraph on page 14 to second paragraph on page 15).
The arguments are respectfully not found persuasive. With regard to the claimed limitation of “internal high pressure forming”, as discussed in the rejection of claim 49 above Fujisawa discusses that the technology can be applied to for example thick plates, shape steels, wires and rods, and pipes, there can be provided, adding to the excellent ductility and deep drawability, excellent punch stretchability, crevice corrosion resistance, corrosion resistance at welded part, and intergranular corrosion resistance, by satisfying the conditions of the present is suitable for hydraulic forming such as hydroforming [0047], which meets the claimed “internal high pressure forming”, hydroforming being a process which meets the broadest reasonable interpretation of “internal high pressure”, because hydroforming is a process that uses high water pressure to form objects.
With regard to the arguments concerning the “active medium”, this limitation is taught by Gomez (as discussed in the rejection of claim 49 above), who teaches a process of producing seamless steel pipes [Abstract], and performing low temperature tempering treatments, such as from 200-350°C [0033], which is within the claimed range of room temperature to 500°C (claim 49), and also overlaps with the claimed ranges of 40-300°C (claim 56) and 80-240°C (claim 57). 
With regard to the applicant's argument that Gomez pertains to a completely different steel which is bainitic, Gomez teaches that alloy design was aimed to produce a microstructure mainly composed of bainitic ferrite and films of retained austenite [0046] wherein retained austenite is present in amounts of 18% [0069] and 13% [0070], which meets the claimed “partially or completely austenitic microstructure with at least 5% residual austenite” limitation. It is further noted that the claim only specifies the presence of one microstructure, austenite, and does not explicitly exclude additional microstructures from being present.

The applicant argues that an increase in strength caused by the heat treatment, as desired by Gomez, would also be completely counterproductive for the method according to the present invention (see paragraphs 3-4 of page 15 of arguments).
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. As discussed in the arguments above and in the rejection of claim 49 above, Gomez (as discussed in the rejection of claim 49 above) teaches a process of producing seamless steel pipes [Abstract] and performing low temperature tempering treatments such as from 200-350°C [0033], which is within the claimed range of room temperature to 500°C (claim 49), and also overlaps with the claimed ranges of 40-300°C (claim 56) and 80-240°C (claim 57). In view of the similar composition, the similar microstructure, and similar treatment method of Gomez, in combination with Fujisawa, it remains that there is a preponderance of evidence to suggest that the claimed invention is obvious over Fujisawa and Gomez. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
With regard to the argument that Spitzer, Yada, Suzuki, and Yano all fail to cure the deficiencies of Fujisawa and Gomez (see sixth paragraph on page 15 of arguments), the argument is respectfully not found persuasive; as discussed in the rejection above, Spitzer, Yada, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731